Case 1:20-cv-08402-AT Document 20 Filed 11/17 Qi eagediett

DOCUMENT
ELECTRONICALLY FILED

DOC#
DATE FILED: — 11/17/2020

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ALTANA CREDIT OPPORTUNITIES FUND
SPC, ALTANA CREDIT OPPORTUNITIES

FUND 1 SP, and ALTANA FUNDS LTD.
CAYMAN,

Plaintiffs, 20 Civ. 8402 (AT)

[rel. 19 Civ. 2123 (AT)]
-against-

ORDER
BOLIVARIAN REPUBLIC OF VENEZUELA,

Defendant.

 

 

It is hereby ORDERED that the deadlines set forth in this Court’s October 15, 2020

Orders (Dkts. 10, 11) are adjourned:

e December 1, 2020: Deadline to submit a joint letter regarding whether the parties are

willing to consent to proceed before a magistrate judge (Dkt. 10).

December 1, 2020: Deadline to submit a joint letter regarding the initial pretrial
conference (Dkt. 11 § 4).

December 8, 2020, at 11:40 a.m.: Initial Pretrial Conference (Dkt. 11 § 1).
It is further ORDERED that Plaintiffs shall promptly inform the Court when service of

process is complete. If service has not been completed within 60 days of the date of this Order,

Plaintiffs shall file a status letter with the Court.

SO ORDERED.

Dated: November 17, 2020 O?}-
New York, New York
ANALISA TORRES
United States District Judge
